MARTIN, District Judge.
The importation in controversy consists of pyroxylin in the form of rods. It was assessed for duty at the rate of 65 cents per pound and ¿5 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 1, Schedule A, par. 17, 30 Stat. 152 (U. S. Comp. St. 1901, p. .1628). The importers protested, claiming that duty should have been assessed at the rate of only 60 cents per pound under said paragraph.
Paragraph 17 is as follows:
“Collodion and all compounds of pyroxylin, whether known as celluloid or by any other name, fifty cents iter pound; rolled or in sheets, unpolished, and not made up into articles, sixty cents per pound; if in finished or partly finished articles and articles of which collodion or any compound of pyroxylin *582is the component material of chief value, sixty-five cents per -pound and twenty-five per centum ad valorem.'’
The Board has found as a fact that this was a partly finished product as imported, and therefore held the same to be properly dutiable under the third clause of said paragraph 17. It is a simple question of fact. I have examined the record, and can see no reason why the court should disturb this finding of the Board.
Decision affirmed.